Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
A.	Claims 1-19, drawn to Graphical representation of items or shoppers, classified in G06Q 30/0643 
B.	Claim 20, drawn to 3D generation of humans, e.g. avatars, classified in G06T 13/40
Inventions A and B are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct from each other if they are shown to be separately usable.  In the instant case, invention A has utility separate from that of invention B, such as identifying a virtual representation of a real-world clothing article; and invention B has utility separate from that of invention A, such as generating an avatar based on the real-world body measurement. See MPEP § 806.05(d). 
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, or patentability requirements, it would be a serious burden for the Examiner to prosecute all three inventions at the same time. The different classification requires a separate field of search for each invention. For example, a search for identifying a virtual representation of a real-world clothing article (as required in Invention A) would require a different search strategy then that for generating an avatar based on the real-world body measurement (as required in Invention B).  Therefore, this shows that a restriction for examination purposes as indicated is proper.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Species
	This application contains claims directed to the following patentably distinct species of the claimed invention:
In the event applicant elects Invention A above, applicant is further obligated to elect among the following species as follows:
Species 1: Claims 2-4 (G06Q 30/0643)
Species 2: Claims 5-19 (G06T 13/40)

	Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election. 
Due to the complexity of the case, Applicants are being afforded the courtesy of a written response.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Igor Borissov whose telephone number is 571-272-6801. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Darnell M. Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.	Status information for unpublished applications is available through Private PAIR only. 
	For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/IGOR N BORISSOV/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        5/16/2022